United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 04-3642
                                ___________

Cesar Cordoba,                         *
                                       *
             Appellant,                *
                                       *
      v.                               *   Appeal from the United States
                                       *   District Court for the
Marvin D. Morrison, Warden, FCI -      *   Eastern District of Arkansas.
Forrest City; George E. Snyder, Former *
Warden, FCI - Forrest City;            *       [UNPUBLISHED]
                                       *
             Appellees,                *
                                       *
Ginny Van Buren, Associate Warden, *
FCI - Forrest City;                    *
                                       *
             Defendant,                *
                                       *
James Campbell, Superintendent of      *
Industries (UNICOR), FCI - Forrest     *
City;                                  *
                                       *
             Appellee,                 *
                                       *
Harold Ivey, Safety Department         *
Manager, FCI - Forrest City; Brad      *
Jurgensen, UNICOR Factory Manager, *
FCI - Forrest City;                    *
                                       *
             Defendants,               *
                                       *
Rick James, UNICOR Supervisor, FCI - *
Forrest City; United States Bureau of    *
Prisons, FCI, Forrest City, Arkansas,    *
                                         *
             Appellees.                  *
                                    ___________

                              Submitted: October 6, 2005
                                 Filed: October 11, 2005
                                  ___________

Before MELLOY, MAGILL, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Former federal inmate Cesar Cordoba sued the United States Bureau of Prisons
and various prison officials, asserting under the Federal Tort Claims Act (FTCA) that
he was injured as a result of defendants’ negligent failure to train him to use certain
machinery safely during his UNICOR employment. Cordoba also asserted a
retaliation claim under Bivens v. Six Unknown Named Agents of Fed. Bureau of
Narcotics, 403 U.S. 388 (1971). The district court1 dismissed Cordoba’s Bivens
claim after he failed to provide proof of exhaustion. The magistrate judge2 dismissed
without prejudice Cordoba’s FTCA claim upon finding that his sole remedy against
the government was a claim under the Federal Prison Industries’ Inmate Accident
Compensation (IAC) system. See 18 U.S.C. § 4126; 28 C.F.R. §§ 301.101-.319.
Cordoba appeals both rulings.



      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.
      2
       The Honorable John F. Forster, Jr., United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                         -2-
       Following careful review of the record and Cordoba’s arguments on appeal, we
believe that Cordoba’s claims were properly dismissed. See 42 U.S.C. § 1997e(a)
(exhaustion); 18 U.S.C. § 4126 (inmate compensation for injuries); Porter v. Nussle,
534 U.S. 516, 524, 532 (2002) (prisoner cannot bring Bivens action involving prison
conditions before exhausting available administrative remedies); United States v.
Demko, 385 U.S. 149, 151-54 (1966) (§ 4126 is exclusive remedy for federal
inmates’ work-related injuries, and FTCA actions which seek recovery for such
injuries are barred). In particular, the district court was not bound by an Institution
Safety Committee’s finding--which, as Cordoba was advised, was subject to review
by an IAC Committee upon his filing of an IAC claim--that his injury was not work-
related; the record does not indicate Cordoba pursued an available remedy by filing
an IAC claim; and Cordoba did not allege retaliation, or even facts from which a
retaliation claim could be inferred, in his prison grievances.

      Accordingly, the judgment is affirmed.
                      ______________________________




                                         -3-